Citation Nr: 1333014	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  12-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for an acquired psychiatric disorder.



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from November 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran has submitted a request for a Board hearing.  Specifically, in September 2013, VA received a letter from the Veteran requesting a video hearing at the closest RO.  There is no indication that the Veteran has withdrawn this hearing request.

Given the expressed intent of the Veteran, the Board concludes that this case must be returned to the RO to arrange for a video conference hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

A video conference hearing before a Veterans Law Judge should be scheduled for the Veteran in connection with his appeal in accordance with applicable procedures.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


